 



EXHIBIT 10.14E

FIFTH AMENDMENT
TO

CREDIT AGREEMENT
(Term Loan)

     This Fifth Amendment to Credit Agreement (Term Loan) (“Amendment
Agreement”) is made May 21, 2003, to be effective as of the Effective Date, by
and among Cenex Harvest States Cooperatives, a Minnesota cooperative corporation
(“Borrower”), CoBank, ACB (“CoBank”) as the Administrative Agent for the benefit
of the present and future Syndication Parties (in that capacity “Administrative
Agent”), and the Syndication Parties signatory hereto, including CoBank in such
capacity (each a “Syndication Party” and collectively, the “Syndication
Parties”).

RECITALS

     A. Borrower, CoBank, St. Paul Bank for Cooperatives (“St. Paul Bank”), and
the Syndication Parties signatory thereto entered into a Credit Agreement (Term
Loan) (as amended, the “Credit Agreement”) dated as of June 1, 1998.

     B. The Credit Agreement was amended by the First Amendment to Credit
Agreement (Term Loan) effective as of May 31, 1999 (“First Amendment”) and by
the Second Amendment to Credit Agreement (Term Loan) effective as of May 23,
2000 (“Second Amendment”), and by the Third Amendment to Credit Agreement (Term
Loan) dated as of May 23, 2001 (“Third Amendment”) , and by the Fourth Amendment
to Credit Agreement (Term Loan) dated as of May 22, 2002 (“Fourth Amendment”).

     C. CoBank is the successor by merger to the interests and obligations of
St. Paul Bank under the Credit Agreement.

     D. The parties hereto desire to amend the Credit Agreement as hereinafter
set forth.

     NOW, THEREFORE, for good and valuable consideration, the receipt of which
is hereby acknowledged, including the mutual promises and agreements contained
herein, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used herein without definition shall have the
definition given to them in the Credit Agreement if defined therein.

 



--------------------------------------------------------------------------------



 



2. Amendments to Credit Agreement. The parties hereto agree that the Credit
Agreement shall be amended as follows as of the Effective Date:

     2.1 The following Sections of Article 1 are amended in their entirety to
read as follows:

     1.2 Adjusted Consolidated Funded Debt: All Consolidated Funded Debt of
Borrower and its Consolidated Subsidiaries, plus the net present value of
operating leases of Borrower and its Consolidated Subsidiaries as discounted by
a rate of 8.0% per annum.

     1.17 Base Rate: a rate of interest per annum equal to the “prime rate” as
published from time to time in the Eastern Edition of the Wall Street Journal as
the average prime lending rate for seventy-five percent (75%) of the United
States’ thirty (30) largest commercial banks, or if the Wall Street Journal
shall cease publication or cease publishing the “prime rate” on a regular basis,
such other regularly published average prime rate applicable to such commercial
banks as is acceptable to the Administrative Agent in its reasonable discretion,
with the consent of Borrower, which consent will not be unreasonably withheld
(provided that Borrower’s consent shall not be required at any time there has
occurred and is continuing a Potential Default or an Event of Default).

     1.25 Consolidated Cash Flow: for any period, the sum of (a) earnings before
income taxes of Borrower and its Consolidated Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; plus (b) amounts
that have been deducted in the determination of such earnings before income
taxes for such period for (i) Consolidated Interest Expense for such period,
(ii) Depreciation for such period, (iii) Amortization for such period, and
(iv) extraordinary and/or one-time non-cash losses for such period; minus
(c) the amounts that have been included in the determination of such earnings
before income taxes for such period for (i) extraordinary and/or one-time
income, (ii) non-cash patronage income, and (iii) non-cash equity earnings in
joint ventures.

     1.28 Consolidated Funded Debt: all indebtedness for borrowed money of the
Borrower and its Subsidiaries, that is classified as long term debt in
accordance with GAAP, and shall include Debt of such maturity created or assumed
by the Borrower or any Consolidated Subsidiary either directly or indirectly,
including obligations of such maturity secured by liens upon property of the
Borrower or its Consolidated Subsidiaries and upon which such entity customarily
pays the interest, and all rental payments under capitalized leases of such
maturity.

     1.29 Consolidated Interest Expense: for any period, all interest expense of
Borrower and its Consolidated Subsidiaries, as determined in accordance with
GAAP.

2



--------------------------------------------------------------------------------



 



     1.30 Consolidated Members’ and Patrons’ Equity: the amount of equity
accounts plus (or minus in the case of a deficit) the amount of surplus and
retained earnings accounts of Borrower and its Consolidated Subsidiaries and the
minority interest in Subsidiaries, provided that the total amount of intangible
assets of Borrower and its Consolidated Subsidiaries (including, without
limitation, unamortized debt discount and expense, deferred charges and
goodwill) included therein shall not exceed $30,000,000 (and to the extent such
intangible assets exceed $30,000,000.00, they will not be included in the
calculation of Consolidated Members’ and Patrons’ Equity); all as determined in
accordance with GAAP consistently applied.

     1.31 Consolidated Subsidiary: (a) any Subsidiary whose accounts are
consolidated with those of Borrower in accordance with GAAP and (b) Ventura
Foods, LLC so long as the accounts thereof are required to be consolidated with
those of Borrower in accordance with GAAP.

     1.33 Debt: means as to any Person: (a) indebtedness or liability of such
Person for borrowed money, or for the deferred purchase price of property or
services (including trade obligations); (b) obligations of such Person as lessee
under capital leases; (c) obligations of such Person arising under bankers’ or
trade acceptance facilities; (d) all guarantees, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations of such Person to purchase any of the items included in this
definition, to provide funds for payment, to supply funds to invest in any other
Person, or otherwise to assure a creditor of another Person against loss
(without duplication) ; (e) all obligations secured by a lien on property owned
by such Person, whether or not the obligations have been assumed; and (f) all
obligations of such Person under any agreement providing for an interest rate
swap, cap, cap and floor, contingent participation or other hedging mechanisms
with respect to interest payable on any of the items described in this
definition.

     1.39 Environmental Laws: any federal, state, or local law, statute,
ordinance, rule, regulation, administration order, or permit now in effect or
hereinafter enacted, pertaining to the public health, safety, industrial
hygiene, or the environmental conditions on, under or about any of the real
property interests of a Person, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 as amended, 42
U.S.C. 9601-9657 (“CERCLA”) and the Resource Conservation and Recovery Act of
1976, 42 U.S.C. 6901-6987 (“RCRA”).

     1.49 Funded Debt: means, with respect to any Person, at any time, all Debt
of such Person in each case maturing by its terms more than one year after the
date of creation thereof, or which is renewable or extendible at the option of
such Person for a period ending more than one (1) year after the date of
creation thereof, and shall include Debt of such maturity created or assumed by
such Person either directly or indirectly, including obligations of such
maturity secured by liens upon property of such Person and upon which such
Person customarily pays the interest, and all obligations of such Person under
Capital Leases of such maturity, and the net present value of obligations under
Operating Leases as discounted by a rate of 8.0% per annum, and all obligations
to reimburse the Letter of Credit Bank or any Syndication Party with

3



--------------------------------------------------------------------------------



 



respect to all Letters of Credit which support long-term debt, with expiration
dates in excess of one year from the date of issuance thereof.

     1.53 GAAP : generally accepted accounting principles in the United States
of America, as in effect from time to time.

     1.63 Investment: means, with respect to any Person, (a) any loan or advance
by such Person to any other Person, (b) the purchase or other acquisition by
such Person of any capital stock, obligations or securities of, or any capital
contribution to, or investment in, or the acquisition by such Person of all or
substantially all of the assets of, or any interest in, any other Person,
(c) any performance or standby letter of credit where (i) that Person has the
reimbursement obligation to the issuer, and (ii) the proceeds of such letter of
credit are to be used for the benefit of any other Person, (d) the agreement by
such Person to make funds available for the benefit of another Person to either
cover cost overruns incurred in connection with the construction of a project or
facility, or to fund a debt service reserve account, (e) the agreement by such
Person to assume, guarantee, endorse or otherwise be or become directly or
contingently responsible or liable for the obligations or debts of any other
Person (other than by endorsement for collection in the ordinary course of
business), (f) an agreement to purchase any obligations, stocks, assets, goods
or services but excluding an agreement to purchase any assets, goods or services
entered into in the ordinary course of business, (g) an agreement to supply or
advance any assets, goods or services not in the ordinary course of business, or
(h) an agreement to maintain or cause such Person to maintain a minimum working
capital or net worth or otherwise to assure the creditors of any Person against
loss.

     1.67 Material Adverse Effect: means a material adverse effect on (a) the
financial condition, results of operation, business or property of Borrower; or
(b) on the ability of Borrower to perform its obligations under this Credit
Agreement and the other Loan Documents; or (c) on the ability of the
Administrative Agent or the Syndication Parties to enforce their rights and
remedies against Borrower under the Loan Documents.

     1.71 Multiemployer Plan: means a Plan meeting the definition of a
“multiemployer plan” in Section 3(37) of ERISA.

     1.91 Required Lenders: shall mean Syndication Parties (including Voting
Participants) whose aggregate Individual Commitments constitute fifty-one
percent (51.0%) of the Aggregate Commitment; provided that the number of
Syndication Parties (including Voting Participants) which constitute the
Required Lenders must be the lesser of (i) all, or (ii) no fewer than three (3),
if fewer than three (3) Syndication Parties (including Voting Participants)
would constitute fifty-one percent (51.0%) of the aggregate Individual
Commitments. Pursuant to Section 13.32 hereof, Voting Participants shall, under
the circumstances set forth therein, be entitled to voting rights and to be
included in determining whether certain action is being taken by the Required
Lenders.

4



--------------------------------------------------------------------------------



 



     1.94 Revolving Loan Credit Agreement: means that certain Credit Agreement
(Revolving Loan) dated as of May 21, 2003 by and between Borrower , CoBank, as
administrative agent for all syndication parties thereunder, and as a
syndication party thereunder, and the other syndication parties set forth on the
signature pages thereto, as it shall be amended from time to time.

     1.95 Subsidiary: means with respect to any Person: (a) any corporation in
which such Person, directly or indirectly, (i) owns more than fifty percent
(50%) of the outstanding stock thereof, or (ii) has the power under ordinary
circumstances to elect at least a majority of the directors thereof, or (b) any
partnership, association, joint venture, limited liability company, or other
unincorporated organization or entity, other than Ventura Foods, LLC, with
respect to which such Person, (i) directly or indirectly owns more than fifty
percent (50%) of the equity interest thereof, or (ii) directly or indirectly
owns an equity interest in an amount sufficient to control the management
thereof. All of Borrower’s Subsidiaries owned as of May 21, 2003 are set forth
on Exhibit 1.95 hereto.

     2.2 The following new Sections are added to Article 1, reading as follows:

     1.107 Anti-Terrorism Laws:. shall have the meaning set forth in Subsection
7.24.1.

     1.108 Borrower Benefit Plan: means (a) any “employee benefit plan”, as such
term is defined in Section 3(3) of ERISA (including any “multiemployer plan” as
defined in Section 3(37) of ERISA); (b) any “multiple employer plan” within the
meaning of Section 413 of the Code; (c) any “multiple employer welfare
arrangement” within the meaning of Section 3(40) of ERISA; (d) a “voluntary
employees’ beneficiary association” within the meaning of Section 501(a)(9) of
the Code; (e) a “welfare benefit fund” within the meaning of Section 419 of the
Code; or (f) any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA for the benefit of retired or former employees, which is
maintained by Borrower or in which Borrower participates or to which Borrower is
obligated to contribute.

     1.109 Borrower Pension Plan: means each Borrower Benefit Plan that is an
“employee pension benefit plan” as defined in Section 3(2) of ERISA that is
intended to satisfy the requirements of Section 401(a) of the Code.

     1.110 CERCLA: shall have the meaning set forth in Section 1.39.

     1.111 Communications: shall have the meaning set forth in Subsection
14.16.1.

     1.112 Embargoed Person: shall have the meaning set forth in Section 9.16.

     1.113 Executive Order: shall have the meaning set forth in Subsection
7.24.1.

5



--------------------------------------------------------------------------------



 



     1.114 Farm Credit System Institution: shall mean any Farm Credit Bank, any
Federal land bank association, any production credit association, the banks for
cooperatives, and such other institutions as may be a part of the Farm Credit
System and chartered by and subject to regulation by the Farm Credit
Administration.

     1.115 Holdout Lender: shall have the meaning set forth in Section 13.32.

     1.116 Intellectual Property: shall have the meaning set forth in
Section 7.18.

     1.117 NCRA: shall have the meaning set forth in Section 10.5.

     1.118 Non-US Lender: shall have the meaning set forth in Section 13.30.

     1.119 OFAC: shall have the meaning set forth in Section 9.16.

     1.120 Other List: shall have the meaning set forth in Section 9.16.

     1.121 Platform: shall have the meaning set forth in Subsection 14.16.2.

     1.122 Primary Portal: shall have the meaning set forth in Subsection
14.16.2.

     1.123 RCRA: shall have the meaning set forth in Section 1.39.

     1.121 Replacement Lender: shall have the meaning set forth in
Section 13.32.

     1.122 SDN List: shall have the meaning set forth in Section 9.16.

     2.3 Subsection 3.1.1 is amended by the addition of the following sentence:

     Base Rate Loans must be in minimum amounts of $10,000,000.00 and in
incremental multiples of $1,000,000.00.

     2.4 Section 4.4 is amended in its entirety to read as follows:

     4.4 Manner of Payment. All payments, including prepayments, that Borrower
is required or permitted to make under the terms of this Credit Agreement and
the other Loan Documents shall be made to the Administrative Agent in
immediately available federal funds, to be received no later than 1:00 P.M.
Central time of the Banking Day on which such payment is due (or the following
Banking Day if such date is not a Banking Day) by wire transfer through Federal
Reserve Bank, Kansas City, Routing Number: 307088754, COBANK ENGWD (or to such
other account as the Administrative Agent may designate by notice).

     4.4.1 Payments to be Free and Clear. All sums payable by Borrower under
this Credit Agreement and the other Loan Documents shall be paid without setoff
or counterclaim and free and clear of, and without any deduction or withholding
on account of, any tax imposed, levied, collected, withheld or assessed by or
within the United States of America or any political subdivision in or of the
United States of America or any other jurisdiction from or to which a payment is
made by or on behalf of Borrower or by any

6



--------------------------------------------------------------------------------



 



federation or organization of which the United States of America or any such
jurisdiction is a member at the time of payment (excluding taxes imposed on or
measured by the net income or net profits of the recipient of such payment, and
franchise taxes imposed in lieu thereof).

     4.4.2 Grossing-up of Payments. If Borrower or any other Person is required
by law to make any deduction or withholding on account of any such tax from any
sum paid or payable by Borrower to the Administrative Agent or any Syndication
Party under any of the Loan Documents:

          (a) Borrower shall notify the Administrative Agent of any such
requirement or any change in any such requirement as soon as Borrower becomes
aware of it;

          (b) Borrower shall pay any such tax when such tax is due, such payment
to be made (if the liability to pay is imposed on Borrower) for its own account
or (if that liability is imposed on the Administrative Agent or such Syndication
Party, as the case may be) on behalf of and in the name of the Administrative
Agent or such Syndication Party;

          (c) the sum payable by Borrower in respect of which the relevant
deduction, withholding or payment is required shall be increased to the extent
necessary to ensure that, after the making of that deduction, withholding or
payment, the Administrative Agent or such Syndication Party, as the case may be,
receives on the due date a net sum equal to what it would have received had no
such deduction, withholding or payment been required or made; and

          (d) within thirty (30) days after paying any sum from which it is
required by law to make any deduction or withholding, and within thirty
(30) days after the due date of payment of any tax which it is required by
clause (b) above to pay, Borrower shall deliver to the Administrative Agent
evidence satisfactory to the other affected parties of such deduction,
withholding or payment and of the remittance thereof to the relevant taxing or
other authority;

     provided that no such additional amount shall be required to be paid to any
Syndication Party under clause (c) above except to the extent that any change
after the date on which such Syndication Party became a Syndication Party in any
such requirement for a deduction, withholding or payment as is mentioned therein
shall result in an increase in the rate of such deduction, withholding or
payment from that in effect at the date on which such Syndication Party became a
Syndication Party, in respect of payments to such Syndication Party.

     2.5 Section 4.5 is amended by the addition of the following sentence at the
end of such Section:

     In no event will the amount of Funding Losses payable under this Section be
less than $300.00 with respect to any such prepayment.

     2.6 The following Sections of Article 7 are amended in their entirety to
read as follows:

7



--------------------------------------------------------------------------------



 



     7.10 Employee Benefit Plans. Exhibit 7.10 sets forth as of the Closing Date
a true and complete list of each Borrower Benefit Plan that is maintained by
Borrower or any of its Subsidiaries or in which Borrower or any of its
Subsidiaries participates or to which Borrower or any of its Subsidiaries is
obligated to contribute, in each case as of the Closing Date. Borrower and its
Subsidiaries are in compliance in all material respects with the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
thereunder (“ERISA”), to the extent applicable to them, and have not received
any notice to the contrary from the Pension Benefit Guaranty Corporation
(“PBGC”).

     7.15 Fiscal Year. Each fiscal year of Borrower begins on September 1 of
each calendar year and ends on August 31 of the following calendar year.

     7.18 Trademarks, Tradenames, etc. Borrower owns or licenses all patents,
trademarks, trade names, service marks and copyrights (collectively,
“Intellectual Property”) that it utilizes in its business as presently being
conducted and as anticipated to be conducted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect on
Borrower. Borrower is not a licensee under any written license for any patent,
trademark, tradename, service mark or copyright other than shrinkwrap licenses
for “off-the-shelf” software used by Borrower in the conduct of its business.
The Intellectual Property is in full force and effect, and Borrower has taken or
caused to be taken all action, necessary to maintain the Intellectual Property
in full force and effect and has not taken or failed to take or cause to be
taken any action which, with the giving of notice, or the expiration of time, or
both, could result in any such Intellectual Property being revoked, invalidated,
modified, or limited.

     7.21 Acts of God. Neither the business nor the properties of Borrower or
any Subsidiary are currently affected by any fire, explosion, accident, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) which has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect.

     2.7 The following new Sections and Subsections are added to Article 7, and
existing Section 7.23 is renumbered as Section 7.25:

     7.23 Labor Matters and Labor Agreements. Except as set forth in Exhibit
7.23 hereto: (a) As of the Closing Date, there are no collective bargaining
agreements or other labor agreements covering any employees of Borrower or any
Subsidiary the termination, cessation, or breach of which could reasonably be
expected to result in a Material Adverse Effect, and a true and correct copy of
each such agreement will be furnished to the Administrative Agent upon its
written request from time to time. (b) There is no organizing activity involving
Borrower pending or, to Borrower’s knowledge, threatened by any labor union or
group of employees. (c) There are, to Borrower’s knowledge, no representation
proceedings pending or threatened with the National Labor Relations Board, and
no labor organization or group of employees of Borrower has made a pending
demand for recognition. (d) There are no complaints or charges against Borrower
pending or, to Borrower’s knowledge threatened to be filed with any federal,
state, local or foreign court, governmental agency or arbitrator based on,
arising out of, in connection with, or otherwise relating to the employment or
termination of employment by Borrower of any individual. (e) There are no
strikes or other labor disputes against Borrower

8



--------------------------------------------------------------------------------



 



that are pending or, to Borrower’s knowledge, threatened. (f) Hours worked by
and payment made to employees of Borrower or any Subsidiary have not been in
violation of the Fair Labor Standards Act (29 U.S.C. § 201 et seq.) or any other
applicable law dealing with such matters. The representations made in clauses
(b) through (f) of this Section are made with respect to those occurrences
described which could, considered in the aggregate, reasonably be expected to
have a Material Adverse Effect.

     7.24 Anti-Terrorism Laws.

          7.24.1 Violation of Law. Neither the Borrower nor, to the knowledge of
Borrower, any of its Subsidiaries, is in violation of any laws relating to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (“Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56.

          7.24.2 Classification. Neither Borrower nor, to the knowledge of
Borrower, any of its Subsidiaries, or their respective brokers or other agents
acting or benefiting in any capacity in connection with the Loans, is any of the
following:

            (a) a Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;

            (b) a Person or entity owned or controlled by, or acting for or on
behalf of, any Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

            (c) a Person or entity with which any Syndication Party is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

            (d) a Person or entity that commits, threatens or conspires to
commit or supports “terrorism” as defined in the Executive Order; or

            (e) a Person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list.

          7.24.3 Conduct of Business. Neither Borrower nor to the knowledge of
Borrower, any of its brokers or other agents acting in any capacity in
connection with the Loans (a) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Person described in clause (b) of Subsection 7.24.2 above, (b) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order, or (c) engages in or conspires
to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth
in any Anti-Terrorism Law.

9



--------------------------------------------------------------------------------



 



     2.8 The following Sections and Subsections of Article 9 are amended in
their entirety to read as follows:

          9.2.1 Annual Financial Statements. As soon as available, but in no
event later than one hundred and twenty (120) days after the end of any Fiscal
Year of Borrower occurring during the term hereof one copy of the audit report
for such year and accompanying consolidated financial statements (including all
footnotes thereto), including a consolidated balance sheet, a consolidated
statement of earnings, a consolidated statement of capital, and a consolidated
statement of cash flow for the Borrower and its Subsidiaries, showing in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail, prepared in conformance with GAAP consistently applied and certified
without qualification by PricewaterhouseCoopers, or other independent public
accountants of nationally recognized standing selected by the Borrower and
satisfactory to the Administrative Agent, and to be accompanied by a copy of the
management letter of such accountants addressed to the board of directors of
Borrower related to such annual audit; and annual financial statements of
Borrower. Delivery to the Administrative Agent within the time period specified
above of copies of Borrower’s Annual Report on Form 10-K as prepared and filed
in accordance with the requirements of the Securities Exchange Commission shall
be deemed to satisfy the requirements of this Subsection if accompanied by the
required unqualified accountant’s certification. Such annual financial
statements or Form 10-K’s required pursuant to this Subsection shall be
accompanied by a Compliance Certificate signed by Borrower’s Chief Financial
Officer or other officer of Borrower acceptable to the Administrative Agent.

          9.2.2 Quarterly Financial Statements. As soon as available but in no
event more than forty-five (45) days after the end of each Fiscal Quarter
(except the last Fiscal Quarter of Borrower’s Fiscal Year) the following
financial statements or other information concerning the operations of Borrower
and its Subsidiaries for such Fiscal Quarter, the Fiscal Year to date, and for
the corresponding periods of the preceding Fiscal Year, all prepared in
accordance with GAAP consistently applied: (a) a consolidated balance sheet,
(b) a consolidated summary of earnings, (c) a consolidated statement of cash
flows, and (d) such other statements as the Administrative Agent may reasonably
request. Delivery to the Administrative Agent within the time period specified
above of copies of Borrower’s Quarterly Report on Form 10-Q as prepared and
filed in accordance with the requirements of the Securities Exchange Commission
shall be deemed to satisfy the requirements of this Subsection other than clause
(d) hereof. Such quarterly financial statements or Form 10-Q’s required pursuant
to this Subsection shall be accompanied by a Compliance Certificate signed by
Borrower’s Chief Financial Officer or other officer of Borrower acceptable to
the Administrative Agent (subject to normal year end adjustments).

          9.2.4 ERISA Reports. As soon as possible and in any event within
twenty (20) days after Borrower knows or has reason to know that any Reportable
Event or Prohibited Transaction has occurred with respect to any Plan or that
the PBGC or Borrower or any Subsidiary has instituted or will institute
proceedings under Title IV of ERISA to terminate any Plan, or that Borrower, any
Subsidiary or any ERISA Affiliate has completely or partially withdrawn from a
Multiemployer Plan, or that a Plan which is a Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning of Section 4245 of ERISA) or is terminating, a certificate
of Borrower’s Chief Financial Officer

10



--------------------------------------------------------------------------------



 



setting forth details as to such Reportable Event or Prohibited Transaction or
Plan termination or withdrawal or reorganization or insolvency and the action
Borrower or such Subsidiary proposes to take with respect thereto, provided,
however, that notwithstanding the foregoing, no reporting is required under this
subsection (6) unless the matter(s), individually or in the aggregate, result,
or could be reasonably expected to result, in aggregate obligations or
liabilities of Borrower and/or the Subsidiaries in excess of ten million dollars
($10,000,000).

          9.2.5 Notice of Litigation. Promptly after the commencement thereof,
notice of all actions, suits, arbitration and any other proceedings before any
Governmental Authority, affecting Borrower or any Subsidiary which, if
determined adversely to Borrower or any Subsidiary, could reasonably be expected
to require Borrower or any Subsidiary to have to pay or deliver assets having a
value of ten million dollars ($10,000,000) or more (whether or not the claim is
covered by insurance) or could reasonably be expected to result in a Material
Adverse Effect.

          9.2.11 Additional Information. With reasonable promptness, such other
information respecting the condition or operations, financial or otherwise, of
Borrower or any Subsidiary as the Administrative Agent or any Syndication Party
may from time to time reasonably request.

     9.5 Compliance with Legal Requirements and Agreements. Borrower shall, and
shall cause each Subsidiary to: (a) comply with all laws, rules, regulations and
orders applicable to Borrower (or such Subsidiary, as applicable) or its
business unless such failure to comply is the subject of a Good Faith Contest;
and (b) comply with all agreements, indentures, mortgages, and other instruments
to which it (or any Subsidiary, as applicable) is a party or by which it or any
of its (or any Subsidiary, or any of such Subsidiary’s, as applicable) property
is bound; provided, however, that the failure of Borrower to comply with this
sentence in any instance not directly involving the Administrative Agent or a
Syndication Party shall not constitute an Event of Default unless such failure
could reasonably be expected to have a Material Adverse Effect.

     9.7 Taxes. Borrower shall pay or cause to be paid, and shall cause each
Subsidiary to pay, when due all taxes, assessments, and other governmental
charges upon it, its income, its sales, its properties (or upon Subsidiary and
its income, sales, and properties, as applicable), and federal and state taxes
withheld from its (or Subsidiary’s, as applicable) employees’ earnings, unless
(a) the failure to pay such taxes, assessments, or other governmental charges
could not reasonably be expected to result in a Material Adverse Effect, or (b)
such taxes, assessments, or other governmental charges are the subject of a Good
Faith Contest and Borrower has established adequate reserves therefor in
accordance with GAAP.

     9.7 Insurance. Borrower shall maintain, and cause each Subsidiary to
maintain, insurance with one or more financially sound and reputable insurance
carrier or carriers reasonably acceptable to the Administrative Agent, in such
amounts (including deductibles) and covering such risks (including fidelity
coverage) as are usually carried by companies engaged in the same or a similar
business and similarly situated, provided, however, that Borrower may, to the
extent permitted by Law, provide for appropriate self-insurance with respect to
workers’ compensation. At the request of Administrative Agent, copies of all
policies (or such other proof of compliance with this Section as may be
reasonably satisfactory) shall be delivered to the

11



--------------------------------------------------------------------------------



 



Administrative Agent. All such insurance policies shall contain a provision
requiring at least ten (10) days’ notice to Borrower prior to any cancellation
for non-payment of premiums and at least forty-five (45) days’ notice to
Borrower of cancellation for any other reason or of non-renewal. With respect to
all such insurance policies, Borrower shall provide the Administrative Agent
with (a) within ten (10) days after obtaining such knowledge, written notice of
any material modification of which it has knowledge; and (b) one or more
certificates of insurance which shall include the agreement of the
broker/insuror representative providing such certificates to provide to the
Administrative Agent at least ten (10) days’ notice prior to any cancellation of
any such insurance policies for non-payment of premiums and at least forty-five
(45) days’ notice prior to cancellation of any such insurance policies for any
other reason, and of non-renewal or material modification of any such insurance
policies. No later than forty (40) days prior to expiration, Borrower shall give
the Administrative Agent (x) satisfactory written evidence of renewal of all
such policies with premiums paid, or (y) a written report as to the steps being
taken by Borrower to renew or replace all such policies, provided that
notwithstanding the receipt of such written report, the Administrative Agent may
at any time thereafter give Borrower written notice to provide the
Administrative Agent with such evidence as described in clause (x), in which
case Borrower must do so within ten (10) days of such notice. Borrower agrees to
pay all premiums on such insurance as they become due (including grace periods),
and will not permit any condition to exist which would wholly or partially
invalidate any insurance thereon.

     9.11 Inspection. Borrower shall permit, and cause its Subsidiaries to
permit, the Administrative Agent or any Syndication Party or their agents,
during normal business hours or at such other times as the parties may agree, to
inspect the assets and operations of Borrower and its Subsidiaries and to
examine, and make copies of or abstracts from, Borrower’s properties, books, and
records, and to discuss the affairs, finances, operations, and accounts of
Borrower and its Subsidiaries with their respective officers, directors,
employees, and independent certified public accountants (and by this provision
Borrower authorizes said accountants to discuss with the Administrative Agent or
any Syndication Party or their agents the finances and affairs of Borrower);
provided, that, in the case of each meeting with the independent accountants
Borrower is given an opportunity to have a representative present at such
meeting.

     9.12 Required Licenses; Permits; Intellectual Property; Etc. Borrower shall
duly and lawfully obtain and maintain in full force and effect, and shall cause
its Subsidiaries to obtain and maintain in full force and effect, all Required
Licenses and Intellectual Property as appropriate for the business being
conducted and properties owned by Borrower or such Subsidiaries at any given
time.

     9.13 ERISA Borrower shall make or cause to be made, and cause each
Subsidiary to make or cause to be made, all payments or contributions to all
Borrower Pension Plans covered by Title IV of ERISA, which are necessary to
enable those Borrower Pension Plans to continuously meet all minimum funding
standards or requirements.

12



--------------------------------------------------------------------------------



 



     9.15 Financial Covenants. Borrower shall maintain the following financial
covenants:

          9.15.1 Working Capital. Borrower shall have at all times Consolidated
Current Assets minus Consolidated Current Liabilities of not less than
$200,000,000.

     [NOTE: Subsections 9.15.2 and 9.15.3 remain un changed.]

     2.9 The following new Sections are added to Article 9 to read as follows:

     9.16 Embargoed Person. At all times throughout the term of the Loans, (a)
none of the funds or assets of Borrower that are used to repay the Loans shall
constitute property of, or shall be beneficially owned directly or, to the
knowledge of Borrower, indirectly by, any Person subject to sanctions or trade
restrictions under United States law (“Embargoed Person” or “Embargoed Persons”)
that is identified on (1) the “List of Specially Designated Nationals and
Blocked Persons” (the “SDN List”) maintained by the Office of Foreign Assets
Control (“OFAC”), U.S. Department of the Treasury, and/or to the knowledge of
Borrower, as of the date thereof, based upon reasonable inquiry by Borrower, on
any other similar list (“Other List”) maintained by OFAC pursuant to any
authorizing statute including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Order or regulation promulgated
thereunder, with the result that the investment in Borrower (whether directly or
indirectly), is prohibited by law, or the Loans made by the Syndication Parties
would be in violation of law, or (2) the Executive Order, any related enabling
legislation or any other similar Executive Orders, and (b) no Embargoed Person
shall have any direct interest, and to the knowledge of Borrower, as of the date
hereof, based upon reasonable inquiry by Borrower, indirect interest, of any
nature whatsoever in Borrower, with the result that the investment in Borrower
(whether directly or indirectly), is prohibited by law or the Loans are in
violation of law.

     9.17 Anti-Money Laundering. At all times throughout the term of the Loans,
to the knowledge of Borrower, as of the date hereof, based upon reasonable
inquiry by Borrower, none of the funds of Borrower, that are used to repay the
Loans shall be derived from any unlawful activity, with the result that the
investment in Borrower (whether directly or indirectly), is prohibited by law or
the Loans would be in violation of law.

     2.10 The following Sections and Subsections of Article 10 (and including
certain subparagraphs of Section 10.3) are amended in their entirety, and a new
subparagraphs (n) and (o) are added to Section 10.3, in each case to read as
follows:

     10.1 Borrowing. Borrower shall not (nor shall it permit any of its
Restricted Subsidiaries to) create, incur, assume or permit to exist, directly
or indirectly, any Debt, except for: (a) Debt of Borrower arising under this
Credit Agreement and the other Loan Documents; (b) trade payables arising in the
ordinary course of business; (c) Capital Leases in existence from time to time;
(d) current operating liabilities (other than for borrowed money) incurred in
the ordinary course of business; (e) unsecured Debt arising under uncommitted
lines of credit; provided that the maximum principal amount that may be
outstanding at any one time shall not exceed $50,000,000.00; (f) Debt in
existence on the date hereof as set forth in Exhibit 10.1

13



--------------------------------------------------------------------------------



 



attached hereto; (g) unsecured long-term Debt; (h) Debt of Borrower incurred
pursuant to the Revolving Loan Credit Agreement; (i) documentary and standby
letters of credit issued at the request of Borrower or any Restricted
Subsidiary, provided the aggregate undrawn face amount under all such letters of
credit does not exceed $75,000,000; and (j) such other Debt agreed upon in
writing between Borrower and the Syndication Parties.

     10.3 Liens. Borrower shall not (nor shall it permit any of its Restricted
Subsidiaries to) create, incur, assume or suffer to exist any mortgage, pledge,
lien, charge or other encumbrance on, or any security interest in, any of its
real or personal properties (including, without limitation, leasehold interests,
leasehold improvements and any other interest in real property or fixtures), now
owned or hereafter acquired, except the following Liens (“Permitted
Encumbrances”):

          (c) Liens under workers’ compensation, unemployment insurance, social
security or similar legislation (other than ERISA), or to secure payments of
premiums for insurance purchased in the ordinary course of business, or to
secure the performance of tenders, statutory obligations, surety and appearance
bonds and bids, bonds for release of an attachment, stay of execution or
injunction, leases, government contracts, performance and return-of-money bonds
and other similar obligations, all of which are incurred in the ordinary course
of business of Borrower or the Restricted Subsidiary, as applicable, and not in
connection with the borrowing of money;

          (d) Any attachment or judgment Lien, the time for appeal or petition
for rehearing of which shall not have expired or in respect of which Borrower or
the Restricted Subsidiary is protected in all material respects by insurance or
for the payment of which adequate reserves have been established, provided that
the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are the subject of a Good Faith Contest, and provided
further that the aggregate amount of liabilities of Borrower and its Restricted
Subsidiaries so secured (including interest and penalties) shall not be in
excess of $10,000,000.00 at any one time outstanding;

          (k) Liens of CoBank and other cooperatives, respectively, on
Investments by Borrower in the stock, participation certificates, or allocated
reserves of CoBank or other cooperatives, respectively, owned by Borrower;

          (m) Liens securing its reimbursement obligations under any letter of
credit issued in connection with the acquisition of an asset; provided that (i)
the lien attaches only to such asset, and (ii) the lien is released upon
satisfaction of such reimbursement obligation;

          (n) Liens to secure and provide credit support, up to a maximum of
$25,000,000.00, for regulated exchange or over-the-counter hedging transactions;
and

          (o) Liens created pursuant to the Revolving Loan Credit Agreement on
the Cash Collateral Account (as that term is defined in the Revolving Loan
Credit Agreement) and on all money, financial assets, or other property on
deposit or held therein.

[NOTE: the other subparagraphs of Section 10.3 remain un changed.]

14



--------------------------------------------------------------------------------



 



     10.4 Sale of Assets. Borrower shall not (nor shall it permit any of its
Restricted Subsidiaries to) sell, convey, assign, lease or otherwise transfer or
dispose of, voluntarily, by operation of law or otherwise, any material part of
its now owned or hereafter acquired assets during any twelve (12) month period
commencing September 1, 2002 and each September 1 thereafter, except: (a) the
sale of inventory, equipment and fixtures disposed of in the ordinary course of
business, (b) the sale or other disposition of assets no longer necessary or
useful for the conduct of its business, and (c) leases of assets to an entity in
which Borrower has at least a fifty-percent (50%) interest in ownership,
profits, and governance. For purposes of this Section, “material part” shall
mean ten percent (10%) or more of the lesser of the book value or the market
value of the assets of Borrower or such Restricted Subsidiary as shown on the
balance sheets thereof as of the August 31 immediately preceding each such
twelve (12) month measurement period.

     10.5 Liabilities of Others. Borrower shall not (nor shall it permit any of
its Restricted Subsidiaries to) assume, guarantee, become liable as a surety,
endorse, contingently agree to purchase, or otherwise be or become liable,
directly or indirectly (including, but not limited to, by means of a maintenance
agreement, an asset or stock purchase agreement, or any other agreement designed
to ensure any creditor against loss), for or on account of the obligation of any
Person, except (a) by the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of the Borrower’s or
any Restricted Subsidiary’s business, (b) guarantees made from time to time,
whether in existence on the Closing Date or made subsequent thereto, by Borrower
and its Restricted Subsidiaries in the ordinary course of their respective
businesses with respect to the liabilities and obligations of Persons other than
National Cooperative Refinery Association (“NCRA”); provided, however, that the
aggregate amount of all indebtedness guaranteed under this clause (b) shall not
exceed $150,000,000.00 in the aggregate, and (c) guarantees made by Borrower
from time to time, whether in existence on the Closing Date or made subsequent
thereto, of liabilities and obligations of NCRA for Funded Debt of NCRA,
provided that the maximum amount of liabilities of NCRA guaranteed pursuant to
this clause (c), when added to the amount of Investments by Borrower pursuant to
clause (i) of Subsection 10.8 hereof, shall not exceed $125,000,000.00.

     10.6 Loans. Borrower shall not (nor shall it permit any of its Restricted
Subsidiaries to) lend or advance money, credit, or property to any Person,
except for (a) loans to Restricted Subsidiaries; (b) trade credit extended in
the ordinary course of business and advances against the purchase price for the
purchase by Borrower of goods or services in the ordinary course of business;
(c) loans made by Borrower to its members on open account maintained by such
members with Borrower or made by Borrower to its members pursuant to its
Affiliate Financing CoBank Participation Program; and (d) loans made by Fin-Ag,
Inc. to agricultural producers, provided that at all times on and after May 21,
2003, the aggregate outstanding principal amount of all such loans retained by
Borrower and Fin-Ag, Inc. under clauses (c) and (d) of this Section shall not
exceed $110,000,000.00.

     10.7 Merger; Acquisitions; Business Form; Etc. Borrower shall not (nor
shall it permit any of its Restricted Subsidiaries to) merge or consolidate with
any entity, or acquire all or substantially all of the assets of any person or
entity, or form or create any new Subsidiary (other than a Restricted Subsidiary
formed by Borrower), change its business form from a cooperative corporation, or
commence operations under any other name, organization, or entity,

15



--------------------------------------------------------------------------------



 



including any joint venture; provided, however,

          (a) The foregoing shall not prevent any consolidation, acquisition, or
merger if after giving effect thereto:

               (i) The book value of Borrower and its subsidiaries does not
increase due to all such mergers, consolidations or acquisitions by an aggregate
amount in excess of $100,000,000.00 in any Fiscal Year of Borrower;

               (ii) Borrower is the surviving entity; and

               (iii) No Event of Default or Potential Default shall have
occurred and be continuing.

          (b) The foregoing shall not prevent Borrower from forming or creating
any new Subsidiary provided:

               (i) The Investment in such Subsidiary does not violate any
provision of Section 10.8 hereof; and

               (ii) Such Subsidiary shall not acquire all or substantially all
of the assets of any Person except through an acquisition, consolidation, or
merger satisfying the requirements of clause (a) of this Section.

     10.8 Investments. Except for the purchase of Bank Equity Interests,
Borrower shall not (nor shall it permit any of its Restricted Subsidiaries to)
own, purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, or otherwise make an
Investment in, any Person, except that Borrower and the Restricted Subsidiaries
may own, purchase or acquire:

          (f) Investments in Persons, which are not Restricted Subsidiaries,
identified, including the book value of each such Investment, on Exhibit 10.8(f)
hereto; provided that the amount of such Investment shall not increase above the
amount shown in Exhibit 10.8(f),except for (i) property and cash contributions
made between March 31, 2003 and May 21, 2003 and not shown in Exhibit 10.8(f),
and (ii) Investments made pursuant to clauses (h) through (k) of this Section
subsequent to May 21, 2003;

          (h) Investments in the form of non-cash patronage dividends in any
Person;

          (i) Investments in NCRA in addition to (1) non-cash patronage
dividends, and (2) those Investments in NCRA by Borrower prior to the Closing
Date, as shown, by amount and date, on Exhibit 10.8(i) hereto, provided that the
maximum amount of Investments in NCRA subsequent to the Closing Date pursuant to
this clause (i), when added to the aggregate amount of obligations and
liabilities of NCRA guaranteed by Borrower pursuant to clause (c) of Subsection
10.5 hereof, shall not exceed $125,000,000.00;

          (j) Investments in Ventura Foods, LLC in addition to those Investments
in Ventura Foods, LLC by Borrower prior to the Closing Date, as shown, by amount
and date, on

16



--------------------------------------------------------------------------------



 



Exhibit 10.8(j) hereto, provided that the maximum amount of Investments in
Ventura Foods, LLC subsequent to the Closing Date pursuant to this clause (j)
shall not exceed $75,000,000.00; and

          (k) Investments, in addition to those permitted by clauses (a) through
(j) above, in an aggregate amount not exceeding $110,000,000.00.

[NOTE: the other subparagraphs of Section 10.8 remain un changed.]

     2.11 The following new Sections are added to Article 10, reading as
follows:

     10.12 ERISA. Borrower shall not: (a) engage in or permit any transaction
which could result in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA) or in the imposition of an excise tax pursuant to Section
4975 of the Code with respect to any Borrower Benefit Plan; (b) engage in or
permit any transaction or other event which could result in a “reportable
event"( as such term is defined in Section 4043 of ERISA) for any Borrower
Pension Plan; (c) fail to make full payment when due of all amounts which, under
the provisions of any Borrower Benefit Plan, Borrower is required to pay as
contributions thereto; (d) permit to exist any “accumulated funding deficiency”
(as such term is defined in Section 302 of ERISA) as of the end of any Fiscal
Year, in excess of $25,000,000.00, whether or not waived, with respect to any
Borrower Pension Plan; (e) fail to make any payments to any Multiemployer Plan
that Borrower may be required to make under any agreement relating to such
Multiemployer Plan or any law pertaining thereto; or (f) terminate any Borrower
Pension Plan in a manner which could result in the imposition of a lien on any
property of Borrower pursuant to Section 4068 of ERISA. Borrower shall not
terminate any Borrower Pension Plan so as to result in any liability to the
PBGC.

     10.13 Anti-Terrorism Law. Borrower shall not (a) conduct any business or
engage in making or receiving any contribution of funds, goods or services to or
for the benefit of any Person described in Subsection 7.24.2 above, (b) deal in,
or otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or any other Anti-Terrorism
Law, or (c) engage in or conspire to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law (and Borrower shall
deliver to the Administrative Agent any certification or other evidence
requested from time to time by the Administrative Agent in its reasonable
discretion, confirming Borrower’ compliance with this Section).

     2.12 Subparagraphs (c), (d), and (e) of Section 12.1 are amended in their
entirety to read as follows:

               (c) Any default by Borrower in the performance or compliance with
the covenants, promises, conditions or provisions of Sections 9.8 (only if such
default is with respect to the last sentence of such Section), 9.11, 9.15, 9.16,
9.17, 10.1, 10.4, 10.5, 10.7, 10.10, or 10.13 of this Credit Agreement; provided
that a default under Subsection 9.15.1 hereof shall not constitute an Event of
Default nor a Potential Default if Borrower is in compliance with such
Subsection within five (5) Banking Days after the earlier of (i) the date on
which Borrower

17



--------------------------------------------------------------------------------



 



discovers that it is not in compliance with such test, or (ii) the date by which
Borrower is required by Subsections 9.2.1 or 9.2.2 hereof to provide quarterly
or year-end financial statements and/or Compliance Certificates to the
Administrative Agent.

               (d) Any default by Borrower in the performance or compliance with
the covenants, promises, conditions or provisions of Sections 9.2, 9.5, 9.6,
9.7, 9.8 (except as provided in clause (c) of this Section), 9.9, 9.10, (except
as provided in Section 12.1(e)), 9.12, 9.13, 9.14, 10.3, 10.6, 10.8, 10.9, or
10.11 of this Credit Agreement, and such failure continues for fifteen (15) days
after Borrower learns of such failure to comply, whether by Borrower’s own
discovery or through notice from the Administrative Agent.

               (e) The failure of Borrower to pay when due, or failure to
perform or observe any other obligation or condition with respect to any of the
following obligations to any Person, beyond any period of grace under the
instrument creating such obligation: (i) any indebtedness for borrowed money or
for the deferred purchase price of property or services, (ii) any obligations
under leases which have or should have been characterized as Capital Leases, or
(iii) any contingent liabilities, such as guaranties, for the obligations of
others relating to indebtedness for borrowed money or for the deferred purchase
price of property or services or relating to obligations under leases which have
or should have been characterized as Capital Leases; provided that no such
failure will be deemed to be an Event of Default hereunder unless and until the
aggregate amount owing under obligations with respect to which such failures
have occurred and are continuing is at least $10,000,000.00.

     2.13 Section 12.13 is amended in its entirety to read as follows:

     12.13 Rights and Remedies. In addition to the remedies set forth in
Section 12.1 and 12.2 hereof, upon the occurrence of an Event of Default, the
Administrative Agent shall be entitled to exercise, subject to the provisions of
Subsection 13.6.4 hereof, all the rights and remedies provided in the Loan
Documents and by any applicable law. Each and every right or remedy granted to
the Administrative Agent pursuant to this Credit Agreement and the other Loan
Documents, or allowed the Administrative Agent by law or equity, shall be
cumulative. Failure or delay on the part of the Administrative Agent to exercise
any such right or remedy shall not operate as a waiver thereof. Any single or
partial exercise by the Administrative Agent of any such right or remedy shall
not preclude any future exercise thereof or the exercise of any other right or
remedy.

     2.14 The reference in Section 13.3 to 11:00 A.M. (Central time) is changed
to 2:00 P.M. (Central time).

     2.15 The following Sections and Subsections of Article 13 are amended in
their entirety as follows:

          13.5.1 Advice To solicit the advice and assistance of each of the
Syndication Parties and Voting Participants concerning the administration of the
Loans and the exercise by the Administrative Agent of its various rights,
remedies, powers, and discretions with respect thereto. As to any matters not
expressly provided for by this Credit Agreement or any other Loan Document, the
Administrative Agent shall in all cases be fully protected in acting, or in

18



--------------------------------------------------------------------------------



 



refraining from acting, hereunder in accordance with instructions signed by all
of the Syndication Parties or the Required Lenders, as the case may be (and
including in each such case, Voting Participants), and any action taken or
failure to act pursuant thereto shall be binding on all of the Syndication
Parties, Voting Participants, and the Administrative Agent.

          13.6.2 Distribute Payments. To receive and distribute to the
Syndication Parties payments made by Borrower pursuant to the Loan Documents, as
provided in Article 4 hereof. Unless the Administrative Agent shall have
received notice from Borrower prior to the date on which any payment is due to
any Syndication Party hereunder that Borrower will not make such payment in
full, the Administrative Agent may assume that Borrower has made such payment in
full to the Administrative Agent on such date and the Administrative Agent in
its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, cause to be distributed to each Syndication Party on such due date
an amount equal to the amount then due such Syndication Party. If and to the
extent Borrower shall not have so made such payment in full to the
Administrative Agent, each Syndication Party shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Syndication Party
together with interest thereon, for each day from the date such amount is
distributed to such Syndication Party until the date such Syndication Party
repays such amount to the Administrative Agent at the customary rate set by the
Administrative Agent for the correction of errors among banks for three (3)
Banking Days and thereafter at the Base Rate.

          13.6.3 Loan Administration. Subject to the provisions of Section 13.8
hereof, to, on behalf of and for the ratable benefit of all Syndication Parties,
in accordance with customary banking practices, exercise all rights, powers,
privileges, and discretion to which the Administrative Agent is entitled to
administer the Loans, including, without limitation: (a) monitor all borrowing
activity, Individual Commitment balances, and maturity dates of all Treasury
Rate Loans and Quoted Rate Loans; (b) monitor and report Credit Agreement and
covenant compliance, and coordinate required credit actions by the Syndication
Parties (including Voting Participants where applicable); (c) manage the process
for future waivers and amendments if modifications to the Credit Agreement are
required; and (d) administer, record, and process all assignments to be made for
the current and future Syndication Parties (including the preparation of a
revised Schedule 1 to replace the previous Schedule 1).

     13.8 Consent Required for Certain Actions.

          13.8.1 Unanimous. Each of the Syndication Parties and Voting
Participants before:

               (a) Amending the definition of Required Lenders as set forth
herein or amending this Subsection 13.8.1.

               (b) Agreeing to an increase in the Aggregate Commitment or an
extension of the Availability Period or of the Maturity Date.

          13.8.2 Required Lenders. The Required Lenders before:

               (a) Consenting to any action, amendment, or granting any waiver
not covered in Subsection 13.8.1; or

19



--------------------------------------------------------------------------------



 



               (b) Agreeing to amend Article 13 of this Credit Agreement (other
than Subsection 13.8.1).

          13.8.3 Action Without a Vote. Notwithstanding any other provisions of
this Section, the Administrative Agent may take the following actions without
obtaining the consent of the Syndication Parties or the Voting Participants:

               (a) Determining (i) whether the conditions to an Advance have
been met, and (ii) the amount of such Advance;

     13.12 Collateral Application. The Syndication Parties shall have no
interest in any other loans made to Borrower by any other Syndication Party
other than the Loans, or in any property taken as security for any other loan or
loans made to Borrower by any other Syndication Party, or in any property now or
hereinafter in the possession or control of any other Syndication Party, which
may be or become security for the Loans solely by reason of the provisions of a
security instrument that would cause such security instrument and the property
covered thereby to secure generally all indebtedness owing by Borrower to such
other Syndication Party. Notwithstanding the foregoing, to the extent such other
Syndication Party applies such funds or the proceeds of such property to
reduction of one or more of the Loans, such other Syndication Party shall share
such funds or proceeds with all Syndication Parties according to their
respective Individual Commitments. In the event that any Syndication Party shall
obtain payment, whether partial or full, from any source in respect of one or
more of the Loans, including without limitation payment by reason of the
exercise of a right of offset, banker’s lien, general lien, or counterclaim,
such Syndication Party shall promptly make such adjustments (which may include
payment in cash or the purchase of further Syndication Interests or
participations in the Loans) to the end that such excess payment shall be shared
with all other Syndication Parties in accordance with their respective
Individual Commitments. Notwithstanding any of the foregoing provisions of this
Section or Article 6 hereof, no Syndication Party other than CoBank shall have
any right to, or to the proceeds of, or any right to the application to any
amount owing to such Syndication Party hereunder of any the proceeds of, any
Bank Equity Interests issued to Borrower by CoBank or on account of any
statutory lien held by CoBank on such Bank Equity Interests.

     13.14 Reports and Information to Syndication Parties. The Administrative
Agent shall use reasonable efforts to provide to the Syndication Parties, as
soon as practicable after actual knowledge thereof is acquired by an officer
thereof primarily responsible for the Administrative Agent’s duties as such with
respect to the Loans or primarily responsible for the credit relationship
between the Administrative Agent and Borrower, any material factual information
which has a material adverse effect on the creditworthiness of Borrower, and
Borrower hereby authorizes such disclosure by the Administrative Agent to the
Syndication Parties (and by the Syndication Parties to any of their
participants). Failure of the Administrative Agent to provide the information
referred to in this Section or in Subsection 13.6.5 hereof shall not result in
any liability upon, or right to make a claim against, the Administrative Agent
except where a court of competent jurisdiction renders a final non-appealable
determination that such failure is a result of the willful misconduct or gross
negligence of the Administrative Agent. Syndication Parties acknowledge and
agree that all information and reports received pursuant to this Credit
Agreement will be received in confidence in connection with their Syndication
Interest, and that such information and reports constitute confidential
information and shall not,

20



--------------------------------------------------------------------------------



 



without the prior written consent of the Administrative Agent or Borrower (which
consent will not be unreasonably withheld, provided that Borrower shall have no
consent rights upon the occurrence and during the continuance of an Event of
Default), be (a) disclosed to any third party (other than the Administrative
Agent, another Syndication Party or potential Syndication Party, or a
participant or potential participant in the interest of a Syndication Party,
which disclosure is hereby approved by Borrower), except pursuant to appropriate
legal or regulatory process, or (b) used by the Syndication Party except in
connection with the Loans and its Syndication Interest.

     13.15 Standard of Care. The Administrative Agent shall not be liable to
Syndication Parties for any error in judgment or for any action taken or not
taken by the Administrative Agent or its agents, except to the extent that a
court of competent jurisdiction renders a final non-appealable determination
that any of the foregoing resulted from the gross negligence or willful
misconduct of the Administrative Agent. Subject to the preceding sentence, the
Administrative Agent will exercise the same care in administering the Loans and
the Loan Documents as it exercises for similar loans which it holds for its own
account and risk, and the Administrative Agent shall not have any further
responsibility to the Syndication Parties. Without limiting the foregoing, the
Administrative Agent may rely on the advice of counsel concerning legal matters
and on any written document it believes to be genuine and correct and to have
been signed or sent by the proper Person or Persons.

     13.18 Syndication Parties’ Indemnification of the Administrative Agent.
Each of the Syndication Parties agree to indemnify the Administrative Agent,
including any Successor Agent, and their respective directors, officers,
employees, agents, professional advisers and representatives (“Indemnified
Agency Parties”), (to the extent not reimbursed by Borrower, and without in any
way limiting the obligation of Borrower to do so), ratably (based on the ratio
of the total of its Individual Commitments to the Aggregate Commitment), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Loans and/or the expiration or termination of this
Credit Agreement) be imposed on, incurred by or asserted against the
Administrative Agent (or any of the Indemnified Agency Parties while acting for
the Administrative Agent or for any Successor Agent) in any way relating to or
arising out of this Credit Agreement or the Loan Documents, or the performance
of the duties of the Administrative Agent hereunder or thereunder or any action
taken or omitted while acting in the capacity of the Administrative Agent under
or in connection with any of the foregoing; provided that the Syndication
Parties shall not be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of an Indemnified Agency Party to the extent that a
court of competent jurisdiction renders a final non-appealable determination
that the foregoing are the result of the willful misconduct or gross negligence
of such Indemnified Agency Party. The agreements and obligations in this Section
shall survive the payment of the Loans and the expiration or termination of this
Credit Agreement.

     13.20 Administrative Agent Fee. The Administrative Agent and any Successor
Agent shall be entitled to such fee as agreed upon between Borrower and the
Administrative Agent for acting as the Administrative Agent.

21



--------------------------------------------------------------------------------



 



     13.21 The Administrative Agent’s Resignation or Removal. The Administrative
Agent may resign at any time by giving at least sixty (60) days’ prior written
notice of its intention to do so to each of the Syndication Parties and
Borrower. After the receipt of such notice, the Required Lenders shall appoint a
successor (“Successor Agent”). If (a) no Successor Agent shall have been so
appointed which is either (i) a Syndication Party, or (ii) if not a Syndication
Party, which is a Person approved by Borrower, such approval not to be
unreasonably withheld (provided that Borrower shall have no approval rights upon
the occurrence and during the continuance of an Event of Default), or (b) if
such Successor Agent has not accepted such appointment, in either case within
forty-five (45) days after the retiring Administrative Agent’s giving of such
notice of resignation, then the retiring Administrative Agent may, after
consulting with, but without obtaining the approval of, Borrower, appoint a
Successor Agent which shall be a bank or a trust company organized under the
laws of the United States of America or any state thereof and having a combined
capital, surplus and undivided profit of at least $250,000,000. Any
Administrative Agent may be removed upon the written demand of the Required
Lenders, which demand shall also appoint a Successor Agent. Upon the appointment
of a Successor Agent hereunder, (a) the term “Administrative Agent” shall for
all purposes of this Credit Agreement thereafter mean such Successor Agent, and
(b) the Successor Agent shall notify Borrower of its identity and of the
information called for in Subsection 14.4.2 hereof. After any retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, or the
removal hereunder of any Administrative Agent, the provisions of this Credit
Agreement shall continue to inure to the benefit of such Administrative Agent as
to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Credit Agreement.

     13.22 Representations and Warranties of All Parties. The Administrative
Agent and each Syndication Party represents and warrants that: (a) the execution
and delivery of, and performance of its obligations under, this Credit Agreement
is within its power and has been duly authorized by all necessary corporate and
other action by it; (b) this Credit Agreement is in compliance with all
applicable laws and regulations promulgated under such laws and does not
conflict with nor constitute a breach of its charter or by-laws nor any
agreements by which it is bound, and does not violate any judgment, decree or
governmental or administrative order, rule or regulation applicable to it;
(c) no approval, authorization or other action by, or declaration to or filing
with, any governmental or administrative authority or any other Person is
required to be obtained or made by it in connection with the execution and
delivery of, and performance of its obligations under, this Credit Agreement;
and (d) this Credit Agreement has been duly executed by it, and constitutes the
legal, valid, and binding obligation of such Person, enforceable in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the rights of creditors generally and general equitable principles
(regardless of whether such enforceability is considered in a proceeding at law
or in equity). Each Syndication Party that is a state or national bank
represents and warrants that the act of entering into and performing its
obligations under this Credit Agreement has been approved by its board of
directors or its loan committee and such action was duly noted in the written
minutes of the meeting of such board or committee, and that it will, upon the
Administrative Agent’s written request, furnish the Administrative Agent with a
certified copy of such minutes or an excerpt therefrom reflecting such approval.

22



--------------------------------------------------------------------------------



 



     13.26 Purchase for Own Account; Restrictions on Transfer; Participations.
Each Syndication Party represents that it has acquired and is retaining its
interest in the Loans for its own account in the ordinary course of its banking
or financing business and not with a view toward the sale, distribution, further
participation, or transfer thereof. Each Syndication Party other than CoBank
agrees that it will not sell, assign, convey or otherwise dispose of
(“Transfer”) to any Person, or create or permit to exist any lien or security
interest on all or any part of its interest in the Loans, without the prior
written consent of the Administrative Agent and Borrower (which consent will not
be unreasonably withheld, provided that Borrower shall have no approval rights
upon the occurrence and during the continuance of an Event of Default); provided
that: (a) any such Transfer (except a Transfer to another Syndication Party or a
Transfer by CoBank) must be in a minimum amount of $5,000,000.00; (b) each
Syndication Party must maintain an Individual Commitment of no less than
$5,000,000.00, unless it Transfers its entire Syndication Interest; (c) the
transferee must execute an agreement substantially in the form of Exhibit 13.26
hereto (“Syndication Acquisition Agreement”) and assume all of the transferor’s
obligations hereunder and execute such documents as the Administrative Agent may
reasonably require; and (d) the Syndication Party making such Transfer must pay,
or cause the transferee to pay, the Administrative Agent an assignment fee of
$3,500.00. Any Syndication Party may participate any part of its interest in the
Loans to any Person with the prior written consent of the Administrative Agent
and Borrower (which consent will not be unreasonably withheld, provided that
Borrower shall have no approval rights upon the occurrence and during the
continuance of an Event of Default), provided that no such consent shall be
required where the participant is a Person at least fifty percent (50%) the
equity interest in which is owned by such Syndication Party or which owns at
least fifty percent (50%) of the equity interest in such Syndication Party or at
least fifty percent (50%) of the equity interest of which is owned by the same
Person which owns at least fifty percent (50%) of the equity interest of such
Syndication Party, and each Syndication Party understands and agrees that in the
event of any such participation: (x) its obligations hereunder will not change
on account of such participation; (y) the participant will have no rights under
this Credit Agreement, including, without limitation, voting rights (except as
provided in Section 13.31 hereof with respect to Voting Participants) or the
right to receive payments or distributions; and (z) the Administrative Agent
shall continue to deal directly with the Syndication Party with respect to the
Loans (including with respect to voting rights, except as provided in
Section 13.31 hereof with respect to Voting Participants) as though no
participation had been granted and will not be obligated to deal directly with
any participant (except as provided in Section 13.31 hereof with respect to
Voting Participants). Notwithstanding any provision contained herein to the
contrary, any Syndication Party may at any time pledge or assign all or any
portion of its interest in the Loans to any Federal Reserve Bank or the Federal
Farm Credit Bank in accordance with applicable law. CoBank reserves the right to
sell participations on a non-patronage basis.

     13.30 Withholding Taxes. Each Syndication Party represents that under the
applicable law in effect as of the date it becomes a Syndication Party, it is
entitled to receive any payments to be made to it hereunder without the
withholding of any tax and will furnish to the Administrative Agent and to
Borrower such forms, certifications, statements and other documents as the
Administrative Agent or Borrower may request from time to time to evidence such
Syndication Party’s exemption from the withholding of any tax imposed by any
jurisdiction or to enable the Administrative Agent or Borrower, as the case may
be, to comply with any applicable laws or regulations relating thereto. Without
limiting the effect of the foregoing, each

23



--------------------------------------------------------------------------------



 



Syndication Party that was not created or organized under the laws of the United
States of America or any state or other political subdivision thereof (“Non-US
Lender”), shall, on the Closing Date, or upon its becoming a Syndication Party
(for Persons that were not Syndication Parties on the Closing Date), furnish to
the Administrative Agent and Borrower two original copies of IRS Form W-8BEN,
W-8ECI, 4224, or Form 1001, as appropriate, (or any successor forms), or such
other forms, certifications, statements of exemption, or documents as may be
required by the IRS or by the Administrative Agent or Borrower, in their
reasonable discretion, duly executed and completed by such Syndication Party, to
establish, and as evidence of, such Syndication Party’s exemption from the
withholding of United States tax with respect to any payments to such
Syndication Party of interest or fees payable under any of the Loan documents.
Further, each Non-US Lender hereby agrees, from time to time after the initial
delivery by such Syndication Party of such forms, whenever a lapse in time or
change in circumstances renders such forms, certificates or other evidence so
delivered obsolete or inaccurate in any material respect, that such Syndication
Party shall promptly (a) deliver to the Administrative Agent and to Borrower two
original copies of renewals, amendments or additional or successor forms,
properly completed and duly executed by such Syndication Party, together with
any other certificate or statement of exemption required in order to confirm or
establish that such Syndication Party is not subject to United States
withholding tax with respect to payments to such Syndication Party under the
Loan Documents or (b) notify the Administrative Agent and Borrower of its
inability to deliver any such forms, certificates or other evidence.
Notwithstanding anything herein to the contrary, Borrower shall not be obligated
to make any payments hereunder to such Syndication Party until such Syndication
Party shall have furnished to the Administrative Agent and Borrower each
requested form, certification, statement or document.

     2.16 The following new Sections and Subsections are added to Article 13 to
read as follows, and existing Sections 13.31 and 13.32 are renumbered as 13.33
and 13.34 respectively:

          13.6.5 Forwarding of Information. The Administrative Agent shall,
within a reasonable time after receipt thereof, forward to the Syndication
Parties and Voting Participants notices and reports provided to the
Administrative Agent by Borrower pursuant to Section 9.2 hereof.

          13.8.4 Voting Participants. Under the circumstances set forth in
Section 13.31 hereof, each Voting Participant shall be accorded voting rights as
though such Person was a Syndication Party, and in such case the voting rights
of the Syndication Party from which such Voting Participant acquired its
participation interest shall be reduced accordingly.

If no written consent or denial is received from a Syndication Party or a Voting
Participant within five (5) Banking Days after written notice of any proposed
action as described in this Section is delivered to such Syndication Party or
Voting Participant by the Administrative Agent, such Syndication Party or Voting
Participant shall be conclusively deemed to have consented thereto for the
purposes of this Section.

24



--------------------------------------------------------------------------------



 



     13.31 Certain Participants’ Voting Rights. Any Farm Credit System
Institution which (a) has acquired and, at any time of determination maintains,
a participation interest in the minimum aggregate amount of $5,000,000.00 in a
particular Syndication Party’s Syndication Interest; and (b) has been designated
in writing by such Syndication Party to the Administrative Agent as having such
entitlement (such designation to include for such participant, its name, contact
information, and dollar participation amount) (each a “Voting Participant”),
shall be entitled to vote (and such Syndication Party’s voting rights shall be
correspondingly reduced), on a dollar basis, as if such Voting Participant were
a Syndication Party, on any matter requiring or allowing a Syndication Party, to
provide or withhold its consent, or to otherwise vote on any proposed action.
The voting rights of any Syndication Party so designating a Voting Participant
shall be reduced by an equivalent dollar amount.

     13.32 Replacement of Holdout Lender. If any action to be taken by the
Syndication Parties or the Administrative Agent hereunder requires the unanimous
consent, authorization, or agreement of all Syndication Parties, and a
Syndication Party (“Holdout Lender”) fails to give its consent, authorization,
or agreement, then the Administrative Agent, upon at least five (5) Banking Days
prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute Syndication Parties (each, a
“Replacement Lender”), and the Holdout Lender shall have no right to refuse to
be replaced hereunder. Such notice to replace the Holdout Lender shall specify
an effective date for such replacement, which date shall not be later than
fifteen (15) Banking Days after the date such notice is given. Prior to the
effective date of such replacement, the Holdout Lender and each Replacement
Lender shall execute and deliver a Syndication Acquisition Agreement, subject
only to the Holdout Lender being repaid its full share of the outstanding Bank
Debt without any premium, discount, or penalty of any kind whatsoever. If the
Holdout Lender shall refuse or fail to execute and deliver any such Syndication
Acquisition Agreement prior to the effective date of such replacement, the
Holdout Lender shall be deemed to have executed and delivered such Syndication
Acquisition Agreement. The replacement of any Holdout Lender shall be made in
accordance with the terms of Section 13.26 hereof. Until such time as the
Replacement Lenders shall have acquired all of the Syndication Interest of the
Holdout Lender hereunder and under the other Loan Documents, the Holdout Lender
shall remain obligated to provide the Holdout Lender’s Funding Share of
Advances.

     2.17 The following Sections of Article 14 are amended in their entirety to
read as follows:

     14.2 Service of Process and Consent to Jurisdiction. Borrower and each
Syndication Party hereby agrees that any litigation with respect to this Credit
Agreement or to enforce any judgment obtained against such Person for breach of
this Credit Agreement or under the Notes or other Loan Documents may be brought
in the courts of the State of Colorado and in the United States District Court
for the District of Colorado (if applicable subject matter jurisdictional
requirements are present), as the Administrative Agent may elect; and, by
execution and delivery of this Credit Agreement, Borrower and each Syndication
Party irrevocably submits to such jurisdiction. With respect to litigation
concerning this Credit Agreement or under the Notes or other Loan Documents
within the jurisdiction of the courts of the State of Colorado or the United
States District Court for the District of Colorado, Borrower and each
Syndication Party hereby irrevocably appoints, until six (6) months after the
expiration

25



--------------------------------------------------------------------------------



 



of the Maturity Date (as it may be extended at anytime), The Corporation
Company, or such other Person as it may designate to the Administrative Agent,
in each case with offices in Denver, Colorado and otherwise reasonably
acceptable to the Administrative Agent to serve as the agent of Borrower or such
Syndication Party to receive for and on its behalf at such agent’s Denver,
Colorado office, service of process, which service may be made by mailing a copy
of any summons or other legal process to such Person in care of such agent.
Borrower and each Syndication Party agrees that it shall maintain a duly
appointed agent in Colorado for service of summons and other legal process as
long as it remains obligated under this Credit Agreement and shall keep the
Administrative Agent advised in writing of the identity and location of such
agent. The receipt by such agent and/or by Borrower or such Syndication Party,
as applicable, of such summons or other legal process in any such litigation
shall be deemed personal service and acceptance by Borrower or such Syndication
Party, as applicable, for all purposes of such litigation.

     14.12 Replacement Notes. Upon receipt by Borrower of evidence satisfactory
to it of: (a) the loss, theft, destruction or mutilation of any Note, and (in
case of loss, theft or destruction) of the agreement of the Syndication Party to
which the Note was payable to indemnify Borrower, and upon surrender and
cancellation of such Note, if mutilated; or (b) the assignment by any
Syndication Party of its interest hereunder and the Notes relating thereto, or
any portion thereof, pursuant to this Credit Agreement, then Borrower will pay
any unpaid principal and interest (and Funding Losses, if applicable) then or
previously due and payable on such Notes and will (upon delivery of such Notes
for cancellation, unless covered by subparagraph (a) of this Section) deliver in
lieu of each such Note a new Note or, in the case of an assignment of a portion
of any such Syndication Party’s Syndication Interest, new Notes, for any
remaining balance.

     14.15 Patronage Payments. Borrower acknowledges and agrees that: (a) only
that portion of the Loan represented by CoBank’s Individual Pro Rata Share which
is retained by CoBank for its own account is entitled to patronage distributions
in accordance with CoBank’s bylaws and its practices and procedures related to
patronage distribution; and (b) any patronage, or similar, payments to which
Borrower is entitled on account its ownership of Bank Equity Interests or
otherwise will not be based on any portion of CoBank’s interest in the Loans in
which CoBank has at any time granted a participation interest.

     14.20 Confidentiality. Each Syndication Party shall maintain the
confidential nature of, and shall not use or disclose, any of Borrower’s
financial information, confidential information or trade secrets without first
obtaining Borrower’s written consent. Nothing in this Section shall require any
Syndication Party to obtain such consent after there is an Event of Default. The
obligations of the Syndication Parties shall in no event apply to: (a) providing
information about Borrower to any financial institution contemplated or
described in Sections 13.6, 13.14, and 13.26 hereof or to such Syndication
Party’s parent holding company or any of such Syndication Party’s Affiliates;
(b) any situation in which any Syndication Party is required by Law or required
by any Governmental Authority to disclose information; (c) providing information
to counsel to any Syndication Party in connection with the transactions
contemplated by the Loan Documents; (d) providing information to independent
auditors retained by the such Syndication Party; (e) any information that is in
or becomes part of the public domain otherwise than through a wrongful act of
such Syndication Party or any of its employees or agents thereof; (f) any
information that is in the possession of any Syndication Party prior to receipt
thereof from

26



--------------------------------------------------------------------------------



 



Borrower or any other Person known to such Syndication Party to be acting on
behalf of Borrower; (g) any information that is independently developed by any
Syndication Party; and (h) any information that is disclosed to any Syndication
Party by a third party that has no obligation of confidentiality with respect to
the information disclosed. A Syndication Party’s confidentiality requirements
continue after it is no longer a Syndication Party under this Credit Agreement.
Notwithstanding any provision to the contrary in this Credit Agreement, the
Administrative Agent and each Syndication Party (and each employee,
representative, or other agent thereof) may disclose to any and all Persons,
without limitations of any kind, the tax treatment and tax structure of the
transaction described in this Credit Agreement and all materials of any kind
(including opinions or other tax analyses), if any, that are provided to the
Administrative Agent or such Syndication Party relating to such tax treatment
and tax structure. Nothing in the preceding sentence shall be taken as an
indication that such transaction would, but for such sentence, be deemed to be a
“reportable transaction” as defined in Treasury Regulation Section 1.6011-4.

     2.18 A new Section 14.16 is added reading as follows, and Sections 14.17,
14.18, and 14.19 are renumbered as 14.18, 14.19, and 14.20 respectively

     14.16 Direct Website Communications; Electronic Mail Communications

          14.16.1 Delivery

               (a) Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to this Credit
Agreement and any other Loan Document, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but, subject to the provisions of
Subsection 14.16.3 hereof, excluding any such communication that (i) relates to
a request for a new, or a conversion of an existing, borrowing or other
extension of credit (including any election of an interest rate or interest
period relating thereto), (ii) relates to the payment of any principal or other
amount due under this Credit Agreement prior to the scheduled date therefor,
(iii) provides notice of any Potential Default or Event of Default under this
Credit Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Credit Agreement and/or any borrowing, or
other extension of credit hereunder (all such non-excluded communications
collectively, the “Communications”), by transmitting the Communications in an
electronic/soft medium and in a format acceptable to the Administrative Agent as
follows (A) all financial statements to closing@cobank.com and (B) all other
Communications to mtousignant@cobank.com. In addition, Borrower agrees to
continue to provide the Communications to the Administrative Agent in the manner
specified in this Credit Agreement but only to the extent requested by the
Administrative Agent. Receipt of the Communications by the Administrative Agent
at the appropriate e-mail address as set forth above shall constitute effective
delivery of the Communications to the Administrative Agent for purposes of this
Credit Agreement and any other Loan Documents. Nothing in this Section 14.16
shall prejudice the right of the Administrative Agent or any Syndication Party
to give any notice or other communication pursuant to this Credit Agreement or
any other Loan Document in any other manner specified in this Credit Agreement
or any other Loan Document.

27



--------------------------------------------------------------------------------



 



               (b) Each Syndication Party agrees that receipt of e-mail
notification that such Communications have been posted pursuant to Subsection
14.16.2 below at the e-mail address(es) set forth beneath such Syndication
Party’s name on its signature page hereto or pursuant to the notice provisions
of any Syndication Acquisition Agreement shall constitute effective delivery of
the Communications to such Syndication Party for purposes of this Credit
Agreement and any other Loan Document. Each Syndication Party further agrees to
notify the Administrative Agent in writing (including by electronic
communication) promptly of any change in its e-mail address or any extended
disruption in its internet delivery services.

          14.16.2 Posting. Borrower further agrees that the Administrative Agent
may make the Communications available to the Syndication Parties by posting the
Communications on “Intralinks” (“Platform”), the Administrative Agent’s internet
delivery system that is part of Intralinks, Inc.’s primary web portal (the
“Primary Portal”). The Primary Portal is secured with a dual firewall and a User
ID/Password Authorization System and the Platform is secured through a single
user per deal authorization method whereby each user may access the Platform
only on a deal-by-deal basis. Borrower acknowledges that the distribution of
Communications through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution.

          14.16.3 Additional Communications. The Administrative Agent reserves
the right and Borrower and each Syndication Party consents and agrees thereto,
to, upon written notice to Borrower and all Syndication Parties, implement and
require use of a secure system whereby any notices or other communications
required or permitted by this Credit Agreement, but which are not specifically
covered by Subsection 14.16.1 hereof, and including, without limitation,
Borrowing Notices, Funding Notices, and any communication described in clauses
(i) through (iv) of Subsection 14.16.1(a) hereof, shall be sent and received via
electronic mail to the e-mail addresses described in Subsection 14.16.1 hereof.

          14.16.4 Disclaimer. The Communications transmitted pursuant to this
Section 14.16 and the Platform are provided “as is” and “as available.” CoBank
does not warrant the accuracy, adequacy or completeness of the Communications or
the Platform and CoBank expressly disclaims liability for errors or omissions in
the Communications or the Platform. No warranty of any kind, express, implied or
statutory, including without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by CoBank in connection with
the Communications or the Platform.

          14.16.5 Termination. The provisions of this Section 14.16 shall
automatically terminate on the date that CoBank, ACB ceases to be the
Administrative Agent under this Credit Agreement.

     2.19 The documents labeled Exhibit 1.95, Exhibit 7.10, and Exhibit 7.23 and
Exhibit 13.26 attached hereto shall become Exhibit 1.95, Exhibit 7.10,
Exhibit 7.23, and Exhibit 13.26 to the Credit Agreement.

28



--------------------------------------------------------------------------------



 



3. Borrower’s Representations. Borrower hereby represents and warrants that,
after giving effect to this Amendment Agreement and the transactions
contemplated hereby, no Potential Default or Event of Default has occurred and
is continuing under the Credit Agreement or other Loan Documents.

4. Effective Date. This Amendment Agreement shall become effective on May 21,
2003 (“Effective Date”), so long as on or before that date the Administrative
Agent receives (a) an original copy of this Amendment Agreement (or original
counterparts thereof) duly executed by each party hereto, (b) an opinion of
Borrower’s counsel in all respects acceptable to the Administrative Agent; and
(c) payment by wire transfer of each of the costs, expenses described in
Section 5 hereof. Upon the satisfaction of all conditions precedent hereto, the
Administrative Agent will notify each party hereto in writing and will provide
copies of all appropriate documentation in connection herewith.

5. Costs; Expenses and Taxes. Borrower agrees to reimburse the Administrative
Agent on demand for all out-of-pocket costs, expenses and charges (including,
without limitation, all fees and charges of external legal counsel for the
Administrative Agent) incurred by the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this Amendment
Agreement and any other instruments and documents to be delivered hereunder.

6. General Provisions.

     6.1 The Credit Agreement, except as expressly modified herein, shall
continue in full force and effect and be binding upon the parties thereto.

     6.2 Borrower agrees to execute such additional documents as the
Administrative Agent may require to carry out or evidence the purposes of this
Amendment Agreement.

     6.3 The execution, delivery and effectiveness of this Amendment Agreement
shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or any Syndication Party under any of the Loan Documents,
nor constitute a waiver of any provision of any of the Loan Documents, and the
Credit Agreement, as expressly modified hereby, and each other Loan Document are
hereby ratified and confirmed and shall continue in full force and effect and be
binding upon the parties thereto. Any direct or indirect reference in the Loan
Documents to the “Credit Agreement” shall be deemed to be a reference to the
Credit Agreement as amended by this Amendment Agreement.

7. Governing Law. This Amendment Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

8. Counterparts. This Amendment Agreement may be executed in any number of
counterparts and by different parties to this Amendment Agreement in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Telefax copies of documents or signature pages bearing original signatures, and
executed documents or signature pages delivered by telefax, shall, in each such
instance, be deemed to be, and shall constitute and be treated as, an original
signed document or counterpart, as applicable. Any party delivering an executed

29



--------------------------------------------------------------------------------



 



counterpart of this Amendment Agreement by telefacsimile also shall deliver an
original executed counterpart of this Amendment Agreement but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment Agreement.

[EXECUTION PAGES BEGIN ON THE NEXT PAGE].

30



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to
Credit Agreement (Term Loan) to be executed by their duly authorized officers as
of the Effective Date.

              BORROWER:
 
            CENEX HARVEST STATES COOPERATIVES, a     cooperative corporation
formed under the laws of     the State of Minnesota
 
       

  By:               s/John Schmitz


--------------------------------------------------------------------------------

    Name: John Schmitz
    Title: Executive Vice President Finance and
    Administration, and Chief Financial Officer
 
            ADMINISTRATIVE AGENT:
 
            COBANK, ACB
 
       

  By:               s/Michael Tousignant


--------------------------------------------------------------------------------

    Name: Michael Tousignant
    Title: Vice President
 
            SYNDICATION PARTY:
 
            COBANK, ACB
 
       

  By:               s/Michael Tousignant


--------------------------------------------------------------------------------

    Name: Michael Tousignant
    Title: Vice President

31